United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2271
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri.
Sebastian Beltran-Bueno,               *     [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                         Submitted: November 12, 2002

                              Filed: November 18, 2002
                                   ___________

Before WOLLMAN, LOKEN, and RILEY, Circuit Judges.
                          ___________

PER CURIAM.

      Sebastian Beltran-Bueno pleaded guilty to illegal reentry following
deportation, in violation of 8 U.S.C. § 1326(a) and (b)(2), and the district court1
sentenced him to 41 months of imprisonment and 3 years of supervised release. On
appeal, counsel has moved to withdraw under Anders v. California, 386 U.S. 738
(1967), and has filed a brief arguing that the district court should have granted



      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
Beltran-Bueno’s motion for a downward departure because he agreed to be
voluntarily deported.

      The district court’s comments at sentencing indicate that its decision not to
depart was purely discretionary, and therefore the decision is unreviewable on appeal.
See United States v. Field, 110 F.3d 587, 591-92 (8th Cir. 1997).

      Moreover, following our independent review, see Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues.

      Accordingly, the judgment is affirmed. We also grant counsel’s motion to
withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-